Citation Nr: 0007114	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  97-34 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for macular 
degeneration of the left eye, claimed as secondary to 
service-connected central serous retinopathy.

2.  Entitlement to service connection for avascular necrosis 
of the right hip, claimed as secondary to service-connected 
disc disease at L4-5.

3.  Entitlement to service connection for tinea pedis.

4.  Entitlement to restoration of a 20 percent rating for 
central serous retinopathy, currently rated as 10 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to November 
1981.

This appeal arises from a July 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, that denied claims for service 
connection for tinea pedis; macular degeneration of the left 
eye, claimed as secondary to service-connected central serous 
retinopathy; and avascular necrosis of the right hip, claimed 
as secondary to service-connected disc disease at L4-5.  This 
appeal also arises from a November 1997 decision by the RO 
that reduced the appellant's disability evaluation for 
central serous retinopathy from 20 percent to 10 percent.  In 
December 1999, the veteran testified at a hearing before the 
undersigned member of the Board of Veterans' Appeals (Board) 
sitting at the RO.

The claims for service connection for tinea pedis and for 
restoration of a 20 percent rating for central serous 
retinopathy are discussed in the REMAND portion of this 
decision.

It appears from the record that the veteran wishes to pursue 
claims for service connection for macular degeneration of the 
left eye and avascular necrosis of the right hip on a direct 
basis.  As these claims have not been developed for appellate 
review, they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  No competent evidence has been received to show that 
there is a nexus between macular degeneration of the left eye 
and service-connected central serous retinopathy.

2.  No competent evidence has been received to show that 
there is a nexus between avascular necrosis of the right hip 
and service-connected disc disease at L4-5.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
macular degeneration of the left eye claimed as secondary to 
service-connected central serous retinopathy is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.310 (1999).

2.  The claim for entitlement to service connection for 
avascular necrosis of the right hip claimed as secondary to 
service-connected disc disease of L4-5 is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 (1995).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999), req. for en banc consideration 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that his claims are well grounded; that is, whether his 
claims are plausible.  

Generally speaking, in order for a claim to be well grounded, 
there must be:  (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing, unless the evidence consists of a 
statement which is inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

A claim for secondary service connection, like all claims, 
must be well grounded.  Jones v. West, 12 Vet. App. 383, 385 
(1999); Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  A 
secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509 (1998).

As an initial matter, the Board notes that the RO has 
characterized the claim for service connection for macular 
degeneration of the left eye and the claim for service 
connection for avascular necrosis of the right hip as 
secondary service connection claims.  It did so in its July 
1997 rating decision, and in the statement of the case and 
supplemental statements of the case thereafter issued.  
Therefore, the Board will likewise limit its consideration of 
this appeal to secondary service connection.

In this regard, the Board notes that the veteran's service 
medical records are not currently associated with his claims 
folder.  However, the essence of the veteran's claims here in 
question is that macular degeneration and avascular necrosis 
developed after service as the result of service-connected 
disability.  Therefore, the Board finds that further 
development of the service medical records is not required.

I.  Macular degeneration of the left eye

The veteran is service-connected for central serous 
retinopathy.  He first filed a claim for service connection 
for macular degeneration in September 1996, almost 15 years 
after his separation from service.  He asserted his belief 
that the macular degeneration was "directly related to" his 
service-connected retinal disorder.

The first evidence in the file pertaining to macular 
degeneration is a notation in an April 1997 VA eye 
examination report.  Macular degeneration is noted under 
"past ocular history" in that report; however, previous VA 
eye examination reports in June 1982 and June 1984 do not 
contain a diagnosis of macular degeneration.  In addition, VA 
treatment records from the Tampa, Florida, VA Medical Center 
(MC), dated from November 1993 to January 1997 make no 
mention of macular degeneration.  

The April 1997 VA examination report assesses age-related 
macular degeneration in both eyes.  A September 1997 
ophthalmology report from the Tampa VAMC likewise notes an 
impression of questionable age-related macular degeneration 
of both eyes.  However, neither report indicates that macular 
degeneration was in any way related to service-connected 
central serous retinopathy.

During his December 1999 Board hearing, the veteran testified 
that he did not know "why the macular degeneration came 
up."  The veteran indicated that he did not believe that he 
had macular degeneration in both eyes as he still had good 
vision in his right eye.  He testified that he had read that 
generally age-related macular degeneration affected both 
eyes.

As to the veteran's assertion that his macular degeneration 
is secondary to his service-connected central serous 
retinopathy, the Board finds that evidence sufficient to 
establish a plausible claim for secondary service connection 
has not been submitted.  See 38 C.F.R. § 3.310.  There is no 
medical evidence of record which connects his macular 
degeneration to the service-connected central serous 
retinopathy.  

The only evidence in support of a connection between the 
claimed secondary condition and the service-connected 
disability is the appellant's unsubstantiated lay testimony.  
None of the available evidence shows that the veteran has the 
medical expertise necessary to proffer competent opinions on 
matters relating to medical causation.  As the Court has made 
clear, a lay person is not competent to provide probative 
evidence as to matters requiring expertise derived of some 
specialized medical knowledge, skill, expertise, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  The veteran's opinion as to the medical relationship 
between his macular degeneration and his service-connected 
central serous retinopathy is therefore insufficient to make 
the claim well grounded.  See Jones (Wayne) v. Brown, 7 Vet. 
App. 134, 136-37 (1994).

In Robinette v. Brown, 8 Vet. App. 69 (1995), the Court 
stated that if a claimant alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete the 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

In this case, neither the Board nor the RO is on notice of 
the existence of any evidence, which exists, that, if true, 
would make the veteran's claim for service connection on a 
secondary basis plausible.  The veteran, in his August 1997 
written statement, reported his belief that his macular 
degeneration was not age-related but was the result of his 
service-connected retinal disorder.  In a December 1997 
written statement, the veteran reported that he was told by 
the ophthalmologist at MacDill Air Force Base (AFB) that his 
macular degeneration "was caused by an underlying condition 
which has existed for a long period of time." 

The Board has reviewed the veteran's medical treatment 
records from MacDill AFB dated from March 1986 to February 
1998.  A May 1993 record noted questionable age-related 
macular degeneration.  However, these records do not include 
a medical opinion which links the veteran's macular 
degeneration to his service-connected central serous 
retinopathy.

Accordingly, the claim is denied.

II.  Avascular necrosis of the right hip

The veteran is service-connected for disc disease at L4-5.  
He first filed a claim for service connection for avascular 
necrosis of the right hip in September 1996, almost 15 years 
after his separation from service.  He asserted his belief 
that his hip problem was "proximately the result of & due to 
my back."

The Board has reviewed treatment records from the Tampa VAMC 
from November 1993 to January 1997.  These records do not 
relate avascular necrosis of the right hip to service-
connected disc disease at L4-5.

A November 1993 X-ray report notes that the appearance of the 
right hip was within normal limits.  Records from 1994 and 
1995 reveal complaints of right hip pain; however, the first 
evidence in the file pertaining to avascular necrosis is a 
May 1995 initial report of a bone scan.  The report notes 
that the right femoral head and acetabulum were abnormal and 
assesses possible avascular necrosis.  

An orthopedic consultation report requested in July 1995 
notes that magnetic resonance imaging (MRI) showed avascular 
necrosis changes in the right hip.  The report assesses 
avascular necrosis of the right hip with degenerative joint 
disease.  In January 1997 the veteran underwent a right total 
hip arthroplasty. 

The Board has also reviewed the veteran's medical treatment 
records from MacDill AFB dated from March 1986 to February 
1998.  The first mention of a diagnosis of avascular necrosis 
is in a November 1995 record.  Like the VA records, these 
records do not relate avascular necrosis of the right hip to 
service-connected disc disease at L4-5. 

An April 1997 VA joints examination report notes that the 
veteran reported that he first developed right groin pain in 
1993 and that in 1995 avascular necrosis was diagnosed.  The 
examiner notes the hip replacement surgery.  Diagnostic tests 
included X-rays of the lumbosacral spine and the right hip.  
The diagnoses are status post right total hip arthroplasty 
with hip pain and good range of motion and degenerative 
arthritis of the lumbar spine at L4-5. 

The examiner concludes, "In my opinion, the diagnosis of 
right hip avascular necrosis is not secondary to the disk 
disease of L4-5."  He notes that the veteran has a history 
of alcohol dependence which is a significant risk factor in 
the development of avascular necrosis of the femoral head.  
The examiner concludes that the avascular necrosis of the 
right hip is "most likely secondary to his history of 
alcohol consumption rather than his disc disease of L4-5."  
In written statements, the veteran indicates that while he 
does drink alcohol, he never had an alcohol dependence 
problem. 

As to the veteran's assertion that his avascular necrosis of 
the right hip is secondary to his service-connected disc 
disease at L4-5, the Board finds that evidence sufficient to 
establish a plausible claim for secondary service connection 
has not been submitted.  See 38 C.F.R. § 3.310.  There is no 
medical evidence of record which connects his avascular 
necrosis to the service-connected disc disease at L4-5.  
During his December 1999 Board hearing, the veteran testified 
that no one had told him that his back was the cause of his 
avascular necrosis.  In fact, the only medical evidence which 
addressed this question, the April 1997 VA examination 
report, clearly found no relationship between the veteran's 
avascular necrosis and his service-connected disc disease at 
L4-5.  

The veteran's contentions alone connect the claimed secondary 
condition to the service-connected disability.  However, none 
of the available evidence shows that the veteran has the 
medical expertise necessary to proffer competent opinions on 
matters relating to medical causation.  As the Court has made 
clear, a lay person is not competent to provide probative 
evidence as to matters requiring expertise derived of some 
specialized medical knowledge, skill, expertise, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  The veteran's opinion as to the medical relationship 
between his avascular necrosis and his service-connected disc 
disease at L4-5 is therefore insufficient to make the claim 
well grounded.  See Jones (Wayne) v. Brown, 7 Vet. App. 134, 
136-37 (1994).

In Robinette v. Brown, 8 Vet. App. 69 (1995), the Court 
stated that if a claimant alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete the 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

In this case, neither the Board nor the RO is on notice of 
the existence of any evidence, which exists, that, if true, 
would make the veteran's claim for service connection on a 
secondary basis plausible.  During his Board hearing, the 
veteran stated that he looked in medical books which 
reportedly indicated that "arthritis in the lower back can 
be associated with avascular necrosis of the hip because it 
closes up the bloodstream."  This reference is nonspecific, 
and the Court has found that "[g]enerally, an attempt to 
establish a medical nexus to a disease or injury solely by 
generic information in a medical journal or treatise 'is too 
general and inconclusive' to well ground a claim."  Mattern 
v. West, 12 Vet. App. 222, 228 (1999) (citations omitted).

Accordingly, the claim is denied.


ORDER

Well-grounded claims not having been submitted, entitlement 
to service connection for macular degeneration of the left 
eye, claimed as secondary to service-connected central serous 
retinopathy, and entitlement to service connection for 
avascular necrosis of the right hip, claimed as secondary to 
service-connected disc disease at L4-5, are denied.


REMAND

As regards the claim for entitlement to service connection 
for tinea pedis, it does not appear that evidence has so far 
been submitted which is sufficient to make this claim well 
grounded.  Nevertheless, the Board finds that further 
development of this claim is required.  The veteran's service 
medical records are not currently associated with his claims 
folder.  In a March 1982 statement the veteran indicated that 
his "military health records covering the period from 1961-
1977 were lost while being maintained at the Fort Hamilton 
Health Clinic, Fort Hamilton, New York."  The veteran made 
similar assertions during his December 1999 personal hearing.

Despite the veteran's belief that most of his service medical 
records have been lost, it appears that VA had access to 
most, if not all, of his service medical records at the time 
of an August 1982 rating decision.  That rating decision 
refers to numerous service medical records with specificity, 
including his May 21, 1962, enlistment examination and 
various physical examinations and clinical records spanning 
his more than 20 years of service.

Further, it appears that the RO had access to his service 
medical records as recently as 1997.  They are listed as 
evidence in a July 1997 rating decision, and in a letter 
dated in September 1997, the RO noted it was returning seven 
pages of service medical records to the veteran as they were 
"a duplicate of evidence already in [his] file."  It is 
unclear whether any attempt has been made to once again 
associate the service medical records with the veteran's 
claims folder.

On remand, the RO should to search its offices for the 
veteran's service medical records.  The RO should also 
attempt to obtain the records from the National Personnel 
Records Center (NPRC).  In addition, the RO should contact 
the veteran and request that he provide copies of any service 
medical records in his possession.  

As regards the rating reduction claim, the Board notes that 
the RO, by a decision entered in July 1997, proposed a 
reduction in the veteran's benefits for his service-connected 
central serous retinopathy, from 20 percent to 10 percent 
disabling.  In August 1997 the RO received a written 
statement from the veteran indicating his disagreement with, 
in part, the proposed reduction.  In a letter dated in 
September 1997, the RO referred to the veteran's August 1997 
written statement as a notice of disagreement (NOD) and 
advised the veteran that, as to the central serous 
retinopathy issue, the NOD was premature.  The veteran was 
further advised that the RO would make a final decision 
shortly and that, if the final decision was "still adverse, 
we will accept your Notice of Disagreement at that time, and 
will furnish you with a Statement of the Case and additional 
instructions to assist you in perfecting your appeal to the 
Board of Veterans' Appeals."

The RO issued its final decision as regards the rating 
reduction claim in November 1997.  In December 1997 the 
veteran completed a VA Form 9, Appeal to the Board of 
Veterans' Appeals, which included the statement "I disagree 
with your decision in the case of your evaluation of my 
service-connected central serous retinopathy."  Whether the 
veteran's August 1997 written statement or his December 1997 
written statement is considered the NOD with respect to the 
rating reduction claim, the Board finds that the veteran has 
submitted an NOD with respect to that claim.  It does not 
appear from the record, however, that a statement of the case 
(SOC) addressing that claim has been furnished to the 
veteran.  In situations such as this, the Court has held that 
the Board should remand, rather than refer, the matter to the 
RO for the issuance of an SOC.  See, e.g., Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:


1.  The RO should attempt to associate 
the veteran's service medical records 
with the claims folder.  The RO should 
conduct a search of its own premises.  If 
the search is unsuccessful,

a)  The RO should contact the 
veteran and request that he provide 
copies of any service medical 
records in his possession; and

b)  The RO should contact the NPRC 
and request copies of all service 
medical records for the veteran's 
period of service dating from May 
1962 to November 1981.  

Any additional development indicated 
should be undertaken, and the information 
received should be associated with the 
claims folder.

2.  The RO should then readjudicate the 
claim for service connection for tinea 
pedis based on a review of the entire 
record.  If the benefit sought is denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and should be 
provided an opportunity to respond.

3.  The RO should reexamine the veteran's 
claim for restoration of a 20 percent 
rating for central serous retinopathy to 
determine whether additional development 
or review is warranted.  If no 
preliminary action is required, or when 
it is completed, the RO should prepare a 
SOC in accordance with 38 C.F.R. § 19.29, 
unless the matter is resolved by granting 
the benefits sought on appeal, or the NOD 
is withdrawn.  However, that claim should 
be certified to the Board for appellate 
review if, and only if, a timely 
substantive appeal is received.

If there remains any perfected issue for which the benefits 
sought are not granted, the case should then be returned to 
the Board for further appellate consideration.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veteran's Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals


 



